DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  group 1 comprising claims 1, 4, 6 – 8, 10, 11, 14 – 17, 19 and 21 in the reply filed on 8/1/2022 is acknowledged.
Claims 22 – 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shih et al. (US 2012/0241035 A1; “Shih”).
Regarding claim 1, Shih teaches a capillary microfluidic circuit (body 10; figures 2 – 4; paragraphs [0039] – [0044]) comprising:
a main channel (main channel 20; figures 2 – 4; paragraphs [0039] – [0044]) communicating with a flow inducing element (e.g., passive capillary valves; paragraphs [0007], [0008] and [0044]) configured for, or capable of, generating a pressure differential in the main channel to draw one or more liquids into the main channel, the main channel having intermediary inlets (e.g., multiple apertures 51; paragraph [0046]) distributed along the main channel;
reservoirs (various reservoirs 30, 31, 32, 33, 34 and 35; figures 2 – 4; paragraphs [0041] – [0043]) for containing the one or more liquids prior to being drawn into the main channel, the reservoirs including a first reservoir and at least a second reservoir, each of the reservoirs having an upstream end connectable to vents (e.g., multiple apertures in the cover corresponding to the reservoirs; paragraph [0012]) capable for filling the reservoirs with the one or more liquids and a downstream end, the downstream end of each of the reservoirs being connected to the intermediary inlets of the main channel; and
a conduit (e.g., various branch channels, e.g., 21, connecting the various reservoirs (31, 32, 33, 34, 35, etc.) to the main channel 20; figure 4) disposed between the first reservoir and the at least a second reservoir, the conduit interconnecting the downstream end of the first reservoir with the upstream end of the at least a second reservoir.
Regarding claim 4, Shih teaches the incorporation various capillary valves having a range of burst frequencies (paragraphs [0044] and [0049]).
Regarding claim 6, this claim is considered a statement of intended use or manner of operation, and is not given patentable weight to the apparatus claim. This claim does not further limit or define the claimed apparatus structure itself. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
Regarding claim 7, Shih implicitly anticipates the incorporation of capillary pumps (e.g., micropumps and non-mechanical micropumps; paragraph [0007]).
Allowable Subject Matter
Claims 8, 10, 11, 14 – 17, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 8, the cited prior art neither teaches nor fairly suggests the capillary microfluidic circuit of claim 6, wherein the main channel and the reservoirs are defined in a hydrophilic hydraulic layer and wherein the conduit is an air conduit defined in a hydrophobic pneumatic layer disposed on top of the hydrophilic hydraulic layer.
Regarding claim 10, the cited prior art neither teaches nor fairly suggests the capillary microfluidic circuit of claim 1, wherein the main channel, the reservoirs, and the conduit are defined in the same hydrophilic layer, the capillary microfluidic circuit further comprising the main channel, the reservoirs, and the conduit, the circuit further comprising a stop valve fluidly separating the downstream end of the first reservoir from the conduit, a stop valve fluidly separating the second reservoir from the conduit, while the conduit connected opposed ends of the reservoirs and defining an air trap.
Regarding claim 14, the cited prior art neither teaches nor fairly suggests the capillary microfluidic circuit of claim 1, comprising a sacrificial reservoir configured for containing a sacrificial liquid, the sacrificial reservoir connected to the main channel.
Regarding claim 16, the cited prior art neither teaches nor fairly suggests the capillary microfluidic circuit of claim 1, further comprising a first set of retention valves disposed downstream of the vents and upstream of the upstream ends of the reservoirs, retention valves of the first set of retention valves having a bursting pressure greater than the pressure differential of the flow inducing element, wherein the retention valves of the first set are defined by channels fluidly connecting the vents to the reservoirs, at least one of a height or a width of the channels less than that of the reservoirs.
Regarding claim 21, the cited prior art neither teaches nor fairly suggests the capillary microfluidic circuit of claim 1, wherein the conduit further fluidly connects an upstream end of one or more additional reservoirs to the downstream end of the first reservoir via the upstream end of the second reservoir, the one or more additional reservoirs being upstream of the second reservoir.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kulinsky et al. (US 10,166,541 B2) teach a microfluidic platform comprising a plurality of reservoirs connected to a sample chamber via channels forming capillary valves in which the capillary valves have varying burst frequencies of rotation of the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796